Exhibit 10.1

WAIVER

THIS WAIVER, dated as of August 21, 2009 (this “Waiver”), is by and among NCI
BUILDING SYSTEMS, INC., a Delaware corporation (the “Borrower”), certain
Domestic Subsidiaries of the Borrower party hereto (the “Guarantors”) and
WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Borrower, the Guarantors, the Lenders party thereto, and the
Administrative Agent are parties to that certain Credit Agreement dated as of
June 18, 2004 (as previously amended and modified and as further amended,
modified, supplemented or restated from time to time, the “Credit Agreement”;
capitalized terms used herein shall have the meanings ascribed thereto in the
Credit Agreement unless otherwise defined herein);

WHEREAS, the Borrower (a) has entered into that certain Investment Agreement
dated as of August 14, 2009, between the Borrower, Clayton, Dublier & Rice Fund
VIII, L.P. and their respective successors in interest (the “Investment
Agreement”), for the issuance of convertible preferred Capital Stock in exchange
for cash (the “Convertible Issuance”) and (b) intends to enter into certain
contractual obligations with one or more holders (the “Convertible Note
Holders”) of the Borrower’s 2.125% convertible senior subordinated notes due
2024 (the “Convertible Notes”), for the payment of cash and issuance of common
stock in exchange for the retirement of the Convertible Notes held by such
Convertible Note Holders;

WHEREAS, the Borrower may not be in compliance with the financial covenants (the
“Financial Covenants”) set forth in Section 5.9(a), (b) and (c) of the Credit
Agreement for a period beginning with the fiscal quarter of the Borrower ended
May 3, 2009 and ending on November 6, 2009 (the “Waiver Period”);

WHEREAS, the Borrower has requested that the Required Lenders waive compliance
with the Financial Covenants during the Waiver Period; and

WHEREAS, the Required Lenders are willing to waive compliance with the Financial
Covenants during the Waiver Period, in each case, subject to the terms and
conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:



--------------------------------------------------------------------------------

SECTION 1

WAIVER

1.1 Waiver. Notwithstanding the provisions of the Credit Agreement to the
contrary, the Required Lenders hereby waive compliance by the Credit Parties
with the Financial Covenants; provided that (i) such waiver shall only be
effective during the Waiver Period and (ii) during the Waiver Period, the Credit
Parties shall continue to provide the financial information required pursuant to
Section 5.1 and 5.2 of the Credit Agreement (including, without limitation, the
compliance certificate required by Section 5.2(b) setting forth calculations
with respect to the Financial Covenants). Immediately upon the expiration of the
Waiver Period, the Credit Parties will be subject to the financial covenants set
forth in Section 5.9 of the Credit Agreement and compliance with such financial
covenants will be tested based on the financial information provided pursuant to
Sections 5.1 and 5.2 of the Credit Agreement for the fiscal quarter most
recently ended prior to the expiration of the Waiver Period for which such
financial statements have been delivered. For the avoidance of doubt, upon the
expiration of the Waiver Period, if the Credit Parties are not in compliance
with the financial covenants set forth in Section 5.9 of the Credit Agreement
(as calculated in accordance with the requirements of the foregoing sentence),
then such non-compliance will constitute an Event of Default and the Lenders
shall be immediately entitled to exercise any or all of their rights and
remedies arising in respect thereof. Notwithstanding the provisions of the
Credit Agreement to the contrary (including, without limitation, the provisions
contained in Sections 6.1 or 6.11), the Required Lenders hereby waive during the
Waiver Period any Default or Event of Default resulting from the execution of
the Investment Agreement by the Borrower and the launching of the Convertible
Issuance; provided, however, the foregoing shall not operate to waive any
Default or Event of Default arising from the consummation of the Convertible
Issuance or any other repurchase of convertible preferred Capital Stock.

1.2 Effectiveness of Waiver. This Waiver shall be effective only to the extent
specifically set forth herein and shall not (a) be construed as a waiver of any
breach or default nor as a waiver of any breach or default of which the Lenders
have not been informed by the Credit Parties, (b) affect the right of the
Lenders to demand compliance by the Credit Parties with all terms and conditions
of the Credit Agreement, except as specifically consented to pursuant to the
terms hereof, (c) be deemed a waiver of any transaction or future action on the
part of the Credit Parties requiring the Lenders’ or the Required Lenders’
consent or approval under the Credit Agreement, or (d) except as consented to
and waived hereby, be deemed or construed to be a waiver or release of, or a
limitation upon, the Administrative Agent’s or the Lenders’ exercise of any
rights or remedies under the Credit Agreement or any other Credit Document,
whether arising as a consequence of any Event of Default which may now exist or
otherwise, all such rights and remedies hereby being expressly reserved.

SECTION 2

CLOSING CONDITIONS

2.1 Closing Conditions. This Waiver shall become effective as of the day and
year set forth above (the “Waiver Closing Date”) upon satisfaction (or waiver)
of the following

 

2



--------------------------------------------------------------------------------

conditions (in form and substance reasonably acceptable to the Administrative
Agent) on or prior to August 20, 2009:

(a) Executed Consent. The Administrative Agent shall have received a copy of
this Waiver duly executed by each of the Credit Parties and the Administrative
Agent, on behalf of the Required Lenders.

(b) Executed Lender Consents. The Administrative Agent shall have received
executed lender consents, in substantially the form of Exhibit A attached
hereto, from the Required Lenders authorizing the Administrative Agent to enter
into this Waiver on their behalf. The delivery by the Administrative Agent of
its signature page to this Waiver shall constitute conclusive evidence that the
consents from the Required Lenders have been obtained.

(c) Fees and Expenses. The Administrative Agent shall have received from the
Borrower, for the account of each Lender that executes and delivers a Lender
Consent to the Administrative Agent by 4:00 p.m. (EST) on or before Thursday,
August 20, 2009 (each such Lender, a “Consenting Lender”, and collectively, the
“Consenting Lenders”), a waiver fee in an amount equal to 5 basis points on the
outstanding principal amount of the Tranche B Term Loan held by such Consenting
Lenders.

(d) Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Waiver shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.

SECTION 3

MISCELLANEOUS

3.1 Representations and Warranties of Credit Parties. Each of the Credit Parties
represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Waiver.

(b) This Waiver has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Waiver.

 

3



--------------------------------------------------------------------------------

(d) After giving effect to this Waiver, the representations and warranties set
forth in Article III of the Credit Agreement are true and correct in all
material respects as of the date hereof except for those which expressly relate
to an earlier date.

(e) After giving effect to this Waiver, no event has occurred and is continuing
which constitutes a Default or an Event of Default.

(f) The Security Documents continue to create a valid security interest in, and
Lien upon, the Collateral, in favor of the Administrative Agent, for the benefit
of the Lenders, which security interests and Liens are perfected in accordance
with the terms of the Security Documents and prior to all Liens other than
Permitted Liens.

(g) The Credit Party Obligations are not reduced or modified by this Waiver and
are not subject to any offsets, defenses or counterclaims.

3.2 Reaffirmation of Credit Party Obligations. Each Credit Party hereby ratifies
the Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Credit Party
Obligations.

3.3 Instrument Pursuant to Credit Agreement. This Waiver is a Credit Document
executed pursuant to the Credit Agreement and shall be construed, administered
and applied in accordance with the terms and provisions of the Credit Agreement.
Each party to this Waiver hereby agrees that a breach of the terms of this
Waiver by any Credit Party shall constitute an immediate Event of Default
pursuant to the Credit Agreement.

3.4 Further Assurances. The Credit Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Waiver.

3.5 No Actions, Claims, Etc. Each of the Credit Parties hereby acknowledges and
confirms that it has no knowledge of any actions, causes of action, claims,
demands, damages and liabilities of whatever kind or nature, in law or in
equity, against the Administrative Agent, the Lenders or the Administrative
Agent’s or the Lenders’ respective officers, employees, representatives, agents,
counsel or directors arising from any action by such Persons, or failure of such
Persons to act under the Credit Agreement on or prior to the date hereof.

3.6 General Release. In consideration of the Administrative Agent entering into
this Waiver, each Credit Party hereby releases the Administrative Agent, the
Lenders and the Administrative Agent’s and the Lenders’ respective officers,
employees, representatives, agents, counsel and directors from any and all
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act under the Credit Agreement on or prior to the date hereof,
except, with respect to any such person being released hereby, any actions,
causes of action, claims, demands, damage and liabilities arising out of such
person’s gross negligence, bad faith or willful misconduct.

 

4



--------------------------------------------------------------------------------

3.7 Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, negotiation,
execution and delivery of this Waiver, including, without limitation, the
reasonable fees and expenses of Moore & Van Allen PLLC, and all previously
incurred fees and expenses which remain outstanding on the date hereof.

3.8 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NORTH CAROLINA.

3.9 Counterparts/Telecopy. This Waiver may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. Delivery of
executed counterparts of this Waiver by telecopy shall be effective as an
original and shall constitute a representation that an original shall be
delivered.

3.10 Successors and Assigns. This Waiver shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

3.11 Consent to Jurisdiction; Service of Process; Arbitration; Waivers of Jury
Trial and Consequential Damages. The jurisdiction, service of process,
arbitration and waiver of jury trial and consequential damages provisions set
forth in Sections 9.13, 9.14 and 9.17 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

3.12 Entirety. This Waiver and the other Credit Documents embody the entire
agreement between the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

3.13 Status of Agreement. This Waiver is in addition to, and not in replacement
of, that certain Waiver, dated as of July 15, 2009, by and among the Borrower,
the Guarantors and the Administrative Agent, on behalf of the Lenders.

[Signature Pages to Follow]

 

5



--------------------------------------------------------------------------------

NCI BUILDINGS SYSTEMS, INC.

WAIVER

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Waiver to be duly executed and delivered as of the date first above written.

 

BORROWER:    NCI BUILDING SYSTEMS, INC.    By: _______________________________
   Name:    Title: GUARANTORS:    NCI GROUP, INC.   
By: _______________________________    Name:    Title:    ROBERTSON-CECO II
CORPORATION    By: _______________________________    Name:    Title:   
STEELBUILDING.COM, INC.    By: _______________________________    Name:   
Title:



--------------------------------------------------------------------------------

NCI BUILDINGS SYSTEMS, INC.

WAIVER

 

ADMINISTRATIVE AGENT:    WACHOVIA BANK, NATIONAL   

ASSOCIATION, as Administrative Agent on

behalf of the Lenders and as a Lender

   By: _______________________________    Name:    Title:



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

LENDER CONSENT

See Attached.



--------------------------------------------------------------------------------

LENDER CONSENT

This Lender Consent is given pursuant to the Credit Agreement, dated as of
June 18, 2004 (as previously amended and modified, the “Credit Agreement”), by
and among NCI BUILDING SYSTEMS, INC., a Delaware corporation (the “Borrower”),
certain Domestic Subsidiaries of the Borrower from time to time party thereto
(the “Guarantors”), the lenders from time to time party thereto (the “Lenders”)
and Wachovia Bank, National Association, as administrative agent for the Lenders
(the “Administrative Agent”). Capitalized terms used herein shall have the
meanings ascribed thereto in the Credit Agreement unless otherwise defined
herein.

The undersigned hereby approves the Waiver, to be dated on or about August __,
2009, by and among the Borrower, the Guarantors and the Administrative Agent, on
behalf of the Lenders (the “Waiver”) and hereby authorizes the Administrative
Agent to execute and deliver the Waiver on its behalf and, by its execution
below, the undersigned agrees to be bound by the terms and conditions of the
Waiver and the Credit Agreement.

Delivery of this Lender Consent by telecopy or other electronic means shall be
effective as an original.

A duly authorized officer of the undersigned has executed this Lender Consent as
of the ___ day of ______________, 2009.

______________________________,

as a Lender

By: _______________________________

Name: _____________________________

Title: ______________________________